Exhibit 10.3

McDERMOTT INTERNATIONAL, INC.

Amended and Restated RSU Grant Agreement

(Replacing Performance Unit Grant Agreement dated [●], 2016)

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott International, Inc. (“McDermott” or the “Company”) granted you an
award of performance units (“Performance Units”) under the 2014 McDermott
International, Inc. Long-Term Incentive Plan (the “Plan”) on [●], 2016 (the
“Date of Grant”). The provisions of the Plan are incorporated herein by
reference.

On December 18, 2017, the Company, Chicago Bridge & Iron Company N.V. (“CB&I”)
and certain of their affiliates executed a business combination agreement
pursuant to which the Company and CB&I will combine through a series of
transactions (the “Combination”). Pursuant to its authority under the Plan, the
Committee (as defined in the Plan) has determined that subject to and effective
as of the closing of the Combination, each Performance Unit granted under your
Performance Unit Grant Agreement dated February 26, 2016 (the “Original
Agreement”) will be converted into a time-based restricted stock unit (“RSU”)
and the Original Agreement will be amended and restated as follows:

Any reference or definition contained in this Amended and Restated RSU Grant
Agreement (this “Agreement”) shall, except as otherwise specified, be construed
in accordance with the terms and conditions of the Plan and all determinations
and interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, successors, assigns, estate or personal representatives. The term
“Company,” as used in this Agreement with reference to employment or service,
shall include subsidiaries of McDermott. Whenever the words “you” or “your” are
used in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to any beneficiary, successors, assigns,
estate or personal representative to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution, they shall be
deemed to include any such person or estate. This Agreement shall be subject to
the Plan and the Company’s Clawback Policy, which is attached hereto as Exhibit
A and is incorporated herein by reference. Capitalized terms not defined in this
Agreement but that are defined in the Plan shall have the respective meanings
ascribed to such terms in the Plan.

Restricted Stock Units

RSU Award. You were awarded a grant of Performance Units shown on the Notice of
Grant dated [●], 2016, which is incorporated herein by reference. Each
Performance Unit awarded thereunder has been converted into an RSU and it
represents a right to receive the value of one Share on the Vesting Date (as set
forth in the “Vesting Requirements” paragraph below). No Shares or cash amounts
are awarded or issued to you hereunder on the Date of Grant.

Vesting Requirements. Except as provided below, the RSUs do not provide you with
any rights or interest therein until they become vested on the third anniversary
of the Date of Grant (the “Vesting Date”), provided you are then still employed
by the Company.

 

  •   Reduction in Force. In the event you terminate employment prior to the
third anniversary of the Date of Grant due to a “Reduction in Force,” then: 66%
of the RSUs will vest as of the date of such termination.

For this purpose, the term “Reduction in Force” means an involuntary termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of facilities or offices,

 

-1-



--------------------------------------------------------------------------------

technological change or declining business activities, where such termination is
intended to be permanent; or under other circumstances which the Committee, in
accordance with standards uniformly applied with respect to similarly situated
employees, designates as a reduction in force.

 

  •   Death or Disability. 100% of the RSUs shall vest on the prior occurrence
of either (1) the termination of your employment with the Company due to death
or (2) your Disability.

 

  •   Change in Control.

 

  •   If a Change in Control of the Company occurs, and this award is not
assumed or substituted with a Replacement Award by the surviving company as set
forth below (“Assumed”), then the RSUs will vest as of the Change in Control.

 

  •   If a Change in Control of the Company occurs, this award is Assumed by the
surviving company and, during the period following the Change in Control and
prior to the end of the third anniversary of the Grant Date, (i) you terminate
your employment for “Good Reason” (as defined below), (ii) you are involuntarily
terminated for reasons other than for “Cause” (as defined below) or (iii) you
die or suffer a Disability, then the RSUs will become fully vested as of such
date.

For this purpose an assumed award qualifies as a “Replacement Award” if the
following requirements are met: (a) it is of the same type as this award, (b) it
has a value at least equal to the value of this award, (c) it relates to
publicly traded equity securities of the Company or its successor in the Change
in Control or another entity that is affiliated with the Company or its
successor following the Change in Control, (d) if the Participant holding the
this award is subject to U.S. federal income tax under the Code, the tax
consequences to such Participant under the Code of the Replacement Award are not
less favorable to such Participant than the tax consequences of this award, and
(e) its other terms and conditions are not less favorable to the Participant
holding the Replacement Award than the terms and conditions of this award
(including the provisions that would apply in the event of a subsequent Change
in Control). The determination of whether an award has been Assumed will be made
in the discretion of the Committee as constituted immediately prior to the
effective date of the Change in Control.

For this purpose “Cause” means: (i) your continued failure to perform
substantially your duties with the Company (occasioned by reason other than your
physical or mental illness, death or disability) after a written demand for
substantial performance is delivered to you by the Committee which specifically
identifies the manner in which the Committee or the Chief Executive Officer
believes that you have not substantially performed your duties, after which you
shall have 30 days to defend or remedy such failure to substantially perform
your duties; (ii) the engaging by you in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or (iii) your
conviction of, with no further possibility of appeal for, or plea of guilty or
nolo contendere by you to, any felony. The cessation of your employment under
items (i) and (ii) of this paragraph shall not be deemed to be for “Cause”
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Committee at a meeting of the Committee called and
held for such purpose (after reasonable notice is provided to you and you are
given an opportunity, together with counsel, to be heard before the Committee),
finding that, in the good faith opinion of the Committee, you are guilty of the
conduct described in items (i) or (ii) of this paragraph, and specifying the
particulars thereof in detail.

For this purpose “Good Reason” means any one or more of the following events
which occurs following a Change in Control: (a) a material diminution in your
duties or responsibilities of

 

-2-



--------------------------------------------------------------------------------

from those applicable immediately before the date on which a Change in Control
occurs; (b) a material reduction in your annual salary as in effect on the
Effective Date of this Agreement or as the same may be increased from time to
time; (c) the failure by the Company to continue in effect any compensation plan
in which you participate immediately before the Change in Control which is
material to your total compensation, unless a comparable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan, or the failure by the Company to continue your participation therein (or
in such substitute or alternative plan) on a basis not materially less favorable
than existed immediately before the Change in Control, unless the action by the
Company applies to all similarly situated employees; (d) the failure by the
Company to continue to provide you with material benefits in the aggregate that
are substantially similar to those enjoyed by you under any of the Company’s
pension, savings, life insurance, medical, health and accident, or disability
plans in which you were participating immediately before the Change in Control
if such benefits are material to your total compensation, the taking of any
other action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive you of any fringe benefit enjoyed by you at the
time of the Change in Control if such fringe benefit is material to your total
compensation, unless the action by the Company applies to all similarly situated
employees; or (e) a change in the location of your principal place of employment
with the Company by more than 50 miles from the location where you were
principally employed immediately before the Change in Control without your
consent. If a Change in Control occurs and any of the events described above
occurs prior to the third anniversary of such Change in Control (an “Event”),
you shall give the Company written notice (the “Notice”) within 60 days
following your knowledge of an Event that you intend to terminate employment as
a result. The Company shall have 30 days following receipt of the Notice in
which to cure the Event. If the Company does not take such action within that
time, the Event shall constitute Good Reason. If you do not provide the Notice
within 60 days as required above then the Event shall not constitute Good
Reason, and thereafter, for purposes of determining whether you have Good
Reason, your terms and conditions of employment after the occurrence of the
Event shall be substituted for those terms and conditions of your employment in
effect immediately prior to the date of this Agreement.

Forfeiture of RSUs. Except as provided above, RSUs which are not vested as of
the date of your termination of employment with the Company for any reason
shall, coincident therewith, terminate and be of no further force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all RSUs and all rights or benefits awarded to you under this Agreement
shall be forfeited, terminated and withdrawn immediately upon (1) notice to the
Committee of such conviction pursuant to (a) above or (2) final determination
pursuant to (b) above by the Committee. The Committee shall have the right to
suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to any such matters.

Payment of RSUs. You (or your estate or beneficiaries, if applicable) will
receive the value of one Share for each RSU that vests. In the sole discretion
of the Committee, RSUs shall be paid in (i) Shares, (ii) cash equal to the Fair
Market Value of the Shares otherwise deliverable, or (iii) any combination
thereof, which shall be distributed or paid as soon as administratively
practicable after the Vesting Date or the date vesting occurs as described above
under “Reduction in Force”, “Death or Disability” or “Change in Control”, but in
any event no later than 30 days thereafter.

 

-3-



--------------------------------------------------------------------------------

Taxes

You will realize income in connection with this grant of RSUs in accordance with
the tax laws of the jurisdictions applicable to you. You are solely responsible
for the taxes associated with the RSUs, and you should consult with and rely on
your own tax advisor, accountant or legal advisor as to the tax consequences to
you of this grant.

By acceptance of this Agreement, you agree that any amount which the Company is
required to withhold on your behalf, including PAYE, federal or state income tax
and employee national insurance contributions or FICA withholding, or pursuant
to applicable Company policy, in connection with income realized by you under
this Agreement will be satisfied by withholding cash or whole Shares having an
aggregate Fair Market Value equal to but not exceeding the amount (as determined
by the Company) of such required tax withholding, unless the Committee
determines to cause the withholding obligation to be satisfied by another method
permitted by the Plan. The Committee may, in its discretion, allow additional
withholding of cash or Shares for taxes, on such terms and conditions as it may
determine, provided that the Committee determines in good faith in consultation
with its advisors that allowing such additional withholding will not result in
adverse accounting consequences to the Company.    

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax and employee national insurance
contributions or FICA withholding which the Company is required to withhold in
connection with the income realized by you in connection with this Agreement,
and you hereby authorize the Company to withhold such amount (as determined by
the Company), in whole or in part, from subsequent salary payments, without
further notice to you, if the withholding method referred to above is not
utilized or does not completely cover such required tax withholding.

Transferability

RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail or telephone if
you intend to reject this grant. Absent such notice of rejection, the Company
intends to prepare and file the required Form 4 on your behalf (pursuant to your
standing authorization for us to do so).

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, nor any action taken by the Company, your employer, the Committee or
the Board of Directors under the Plan, nor any provision of this Agreement shall
be construed as giving to you the right to be retained in the employ of the
Company or any of its subsidiaries or affiliates.

 

-4-



--------------------------------------------------------------------------------

This Agreement sets forth the entire agreement between the parties with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understanding between you and the Company, whether written or oral, fully or
partially performed relating to any or all matters covered by and contained or
otherwise dealt with in this Agreement, including the Original Agreement.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and its implementing regulations
(“Section 409A”), and ambiguous provisions, if any, shall be construed in a
manner that is compliant with or exempt from the application of Section 409A, as
appropriate. Notwithstanding any provision of the award to the contrary, if you
are a “specified employee” within the meaning of Section 409A as of the date of
your termination of employment and the Company determines, in good faith, that
immediate payments of any amounts or benefits would cause a violation of
Section 409A, then any amounts or benefits which are payable under this award
upon your “separation from service” within the meaning of Section 409A which
(i) are subject to the provisions of Section 409A; (ii) are not otherwise
excluded under Section 409A; and (iii) would otherwise be payable during the
first six-month period following such separation from service shall be paid on
the first business day next following the earlier of (1) the date that is six
months and one day following the date of termination or (2) the date of the
participant’s death. In addition, any payments to be made upon a Change in
Control will only be made upon such event if such event qualifies as a “change
in control event” within the meaning of Section 409A.

 

-5-



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 — EFFECTIVE DATE: 08/02/13

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To govern the clawback of certain compensation awarded to executive
officers of the Company. POLICY:    If the consolidated financial statements of
the Company and its subsidiaries are materially restated within three years of
the first public release or filing with the U.S. Securities and Exchange
Commission (the “SEC”) of such financial statements, and the Compensation
Committee of the Board of Directors of the Company (the “Committee”) determines,
in its reasonable discretion, that (1) any current or former executive officer
(as defined in Rule 3b-7 promulgated by the SEC under the Securities Exchange
Act of 1934, as amended) of the Company (an “Executive”) has engaged in
intentional misconduct and (2) such misconduct caused or partially caused the
need for such restatement, then the Committee may, within 12 months after such a
material restatement, require that the executive forfeit and/or return to the
Company all or a portion of the compensation vested, awarded or received under
any bonus award (including pursuant to the Company’s Executive Incentive
Compensation Plan), equity award (including any award of stock options, shares
of restricted stock, deferred stock units or restricted stock units) or other
award during the period subject to restatement and the 12-month period following
the first public issuance or filing with the SEC of the financial statements
that were restated (including, with respect to any such award that is subject to
a multi-year vesting period, any compensation vested, awarded or received
thereunder during such vesting period if such vesting period includes all or
part of such 12-month period); provided, however, that any forfeiture and/or
return of compensation by an Executive under this policy will, in any event, be
limited to any portion thereof that the Executive would not have received if the
consolidated financial statements of the Company and its subsidiaries had been
reported properly at the time of first public release or filing with the SEC;
provided, further, that this policy shall not apply with respect to any
restatement of the consolidated financial statements of the Company and its
subsidiaries as to which the need for restatement is determined following the
occurrence of a Change in Control (as defined in the Company’s Director and
Executive Officer Deferred Compensation Plan, as amended and restated November
8, 2010).    The vesting, payment or other receipt of any rights or benefits
awarded by the Company to an Executive which are subject to this policy may be
suspended pending an investigation and final determination by the Committee with
regard to any alleged misconduct that may be subject to a determination by the
Committee under this policy.    By accepting any award as to which this policy
applies, each Executive must agree to the foregoing and agree to forfeit and/or
return compensation to the Company as provided by

 

Exhibit A-1



--------------------------------------------------------------------------------

   this policy, as the same may be modified by, or superseded by a replacement
policy adopted by, the Committee, as the Committee may deem necessary to comply
with regulations issued by the SEC under the Dodd-Frank Wall Street Reform and
Consumer Protection Act. The terms of this policy shall in no way limit the
ability of the Company to pursue forfeiture or reclamation of amounts under
applicable law as the Compensation Committee may consider appropriate in its
reasonable discretion.

Interpretation Contact for the above policy is the Vice President, Human
Resources and Senior Vice President, General Counsel and Corporate Secretary.

 

Exhibit A-2